DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s arguments, see Remarks, filed 03/20/2022, with respect to claim 6 have been fully considered and are persuasive.  The claim objection of 6 has been withdrawn in light of applicant’s amendment to correct the term “effected” to recite “affected”. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Remarks, filed 03/20/2022, with respect to claim 5 have been fully considered and are persuasive.  The 112(d) rejection of claim 5 regarding improper dependent form for failing to include all limitations of the claim from which it depends has been withdrawn in light of applicant’s amendment to include a reference claim into the preamble of claim 5 to which claim 5 properly depends therefrom.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In response to the combination of the amendments to the claims and applicant’s argument, the previous rejection based on the cited prior art has been overcome as the previously cited prior art does not disclose the newly amended claim features of the independent clam 1. Additionally, no prior art of record, including those on the attached PTO-892 including Lasner, (US 2018/0153535 A1), Lasner(2) (US 2002/0077649 A1) Zhu (US 6517554 B1), Storz (US 9888934 B2), Lazic (US 2010/0318104 A1) and any combination thereof specifically teaches a surgical clipping or holding instrument with the amended new features of a locking mechanism for holding two instrument gripping branches located on an intermediate portion of the instrument branches, and wherein actuation of the instrument for opening and closing and wherein the actuation of the instrument for locking and unlocking the instrument are functionally separated. Specifically, the gripping portion of the device is formed such that the intermediate region of at least one of the instrument branches is formed such that when the proximal instrument actuating portions are actuated up to their maximum actuating positions or closing positions in an opening and closing direction, a gap remains between the two instrument branches, wherein the gap only closes and the locking elements of the instrument lock come only in latching engagement by actuating an actuating structure or an actuating surface in the intermediate region, which actuating structure or actuating surface is arranged distally with respect to the proximal instrument actuating portions, and wherein the actuating structure or the actuating surface in the intermediate region is actuatable such that the instrument branches move towards each other in a direction perpendicular to the opening and closing direction, in order to close the gap and bring the locking elements of the instrument lock in latching engagement, thereby defining the functional separation between the opening/closing of the jaws, and the locking/unlocking of the instrument branches by movement of the instrument branches in a direction perpendicular to the opening and closing direction such that the jaws can be locked while either fully opened or fully closed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771